Citation Nr: 0600330	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-18 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to permanency of a total schedular rating for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from September 1988 
to September 1992. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted the veteran a total schedular rating 
for his PTSD.


REMAND

The veteran contends that his service-connected PTSD is 
severely disabling and unlikely to improve, and that 
therefore, the evaluation should be made permanent and total 
under the provisions of 38 C.F.R. § 3.327 (b)(2) so that he 
will not have to undergo periodic review examinations.

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  See 38 C.F.R. § 3.340(b) (2005).  
Once permanence is established, a veteran need not undergo 
further VA examinations in order to retain his 100 percent 
disability rating for the permanent disability.  See 38 
C.F.R. § 3.327(b)(2)(iii) (2005).

The April 2004 Statement of the Case (SOC) indicated that the 
veteran was going to be scheduled for an examination in March 
2005.  Said record is not in the claims folder.  Thus, it 
must be determined if the veteran underwent a VA examination 
in March 2005, and if he was, the results of said examination 
must be associated with the claims folder.  If the veteran 
did not undergo a VA examination in March 2005, he must be 
scheduled for such an examination in order to ascertain 
whether the current severity of the veteran's PTSD is 
reasonably certain to continue throughout his lifetime.

There is a letter from Dr. T.H. in the claims folder dated 
March 17, 2005, in which he discussed the veteran, and 
indicated that he would be sending a letter to a service 
organization representative.  However, that letter is not in 
the claims folder.  A review of the VA treatment records from 
2001 to 2005 shows that Dr. T.H. has been the veteran's 
treating physician.  Hence, it is not clear if Dr. T.H. saw 
the veteran in March 2005 or if he has any additional records 
to submit.  Thus, Dr. T.H. should be contacted to determine 
if he has any additional records or letters to submit from 
February 2005 to the present. 

The veteran's claim also requires further development to 
ensure compliance with the notice and duty-to-assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159.  Specifically, the veteran was never sent 
a VCAA letter regarding his claim.  Accordingly, his claim 
must be remanded so that he can be provided notice as 
required under the provisions of 38 C.F.R. § 3.159 (b) in 
written format.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:

1.  The appellant should be sent a VCAA 
letter, which explains the relevant portions 
of the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations. See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159.  The appellant and 
his representative must be notified of any 
information and medical or lay evidence that 
is necessary to substantiate the veteran's 
claim of permanency of his total schedular 
rating for (PTSD), which information and 
evidence, if any, the claimant is required to 
provide to VA, and which information and 
evidence, VA is required to provide.  The 
appellant should also be requested to provide 
any evidence in his possession that pertains 
to his claim.  

2.  Take the necessary steps to obtain any 
additional treatment records from Dr. T.H. 
from February 2005 to the present.  Ask Dr. 
T.H. if he has an additional letter to submit 
regarding the veteran from March 2005.  
Obtain all of the veteran's current VA 
treatment records from February 2005 to the 
present.  

3.  Determine if the veteran underwent a VA 
psychiatric examination in March 2004, and 
obtain the results of said examination if he 
was.  

4.  If the veteran did not undergo a VA 
psychiatric examination in March 2004, 
schedule him for a VA psychiatric examination 
in order to determine the severity of his 
PTSD and whether any current total 
disablement, if found, is permanent.  All 
indicated tests and studies are to be 
performed.  The claims folder must be made 
available to the psychiatrist for review in 
conjunction with the examination.  If the 
examiner finds that the veteran's PTSD is 
totally disabling or incapacitating, he or 
she should offer an opinion as to whether it 
is at least as likely as not that the 
probability of permanent improvement under 
treatment is remote.  The examiner should 
describe the findings in detail and provide a 
complete rationale for all opinions and 
conclusions; any opinion should be supported 
by reference to specific medical records on 
file.

5.  After the requested development has been 
completed, readjudicate the claim.  If the 
benefits sought on appeal remain denied, 
furnish the veteran with a Supplemental 
Statement of the Case (SSOC), which includes 
the provisions of 38 C.F.R. § 3.159, and give 
the opportunity to respond thereto.  In 
preparing the veteran's SSOC, consider the 
evidence submitted since the April 2004 SOC, 
including the March 2005 letter from Dr. T.H. 
and any subsequent evidence submitted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


